DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “a communicating path for connecting adjacent ones of the at least two flow channels” consider rephrasing the limitation as “a communicating path for connecting at least two adjacent channels of the at least two flow channels” or something similar.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Deshpande (WO 2004/025266).
Regarding claim 1, Deshpande teaches a cell screening device (referred to as a “particle sorting system for sorting particles suspended in a liquid” in page 8 lines 12-15 and illustrated in Figure 1) for screening different cells (see page 9 line 1-2 which recites “the term "particle" refers to a discrete unit of matter, including, but not limited to cells”), wherein the cell screening device (i.e. particle sorting system 10) has: 
at least two flow channels (which correspond to “a measurement duct 16” and “first branch 22a”) for flowing through a cell-containing solution (see Figure 1); 
a communicating path (which corresponds to the outlet of measurement duct 16 illustrated in Figure 1) for connecting adjacent ones of the at least two flow channels (wherein the limitation “adjacent ones of the at least two channels” is interpreted to mean “two adjacent flow channels”, namely the measurement duct 16 and the first branch 22a); 
a detection unit (referred to as a detector 19 in page 9 lines 20-15) for detecting types of the cells (i.e. particles) in the cell-containing solution (i.e. a liquid) flowing in the flow channels (i.e. the measurement duct 16 and the first branch 22a) (see Figures 1-4 and page 10 lines 15-26); 
a screening actuator (26) that generates a driving force (which results in a transient liquid displacement) according to a detection result of the detection unit 
Regarding claim 2, Deshpande teaches the cell screening device according to claim 1, wherein the screening actuator (26) generates bubbles (which results in a flow disturbance) that push (i.e. defects) cells in the cell-containing solution into the adjacent flow channel (“first branch 22a”) via the communicating path (outlet of measurement duct 16) (see page 9 lines 11-33 which recite “[t]he bubble valves 100a and 100b communicate with the measurement duct 16 through a pair of opposed side passages 24a and 24b, respectively [...] An actuator 26 is also provided for actuating either bubble valve, which momentarily causes a flow disturbance in the duct to deflect the flow therein when activated by the actuator 26”, wherein the flow disturbance corresponds to a bubble which selectively deflects the particle 18b having the predetermined characteristic so that it flows down the first branch duct 22a rather than the second branch duct 22b, see page 11 lines 11-20). 

a driver (referred to as an “external driver actuator” in page 10 lines 29-30), located at a beginning and/or end (see Figure 16) of the flow channels (i.e. first branch 22a” and a “second branch duct 22b”) for driving the cell-containing solution to flow in the flow channels (i.e. first branch 22a” and a “second branch duct 22b”) (see page 20 lines 24-30 which recite “[t]he location of actuators 26 along the channel may also be varied to make a larger available radius for external driver actuators”).
Regarding claim 5, Deshpande teaches the cell screening device of claim 1, wherein the screening actuator (which corresponds to actuator 26 which acts in conjunction with actuator 70a) and the communicating path (i.e. outlet of measurement duct 16) are disposed opposite to each other on both sides of the flow channels (i.e. “measurement duct 16” and “first branch 22a”) along a flowing direction (see Figure 1-4 and page 13 lines 27-33) of the cell-containing solution (i.e. carrier liquid).
Regarding claim 6, Deshpande teaches the cell screening device of claim 1, wherein, 
the at least two flow channels comprise a first flow channel and a second flow channel (which correspond to a “measurement duct 16” and a “first branch duct 22a”, respectively); 
the first flow channel (measurement duct 16) flows through a solution containing at least two types of cells (which corresponds to subpopulations of cells); 

when a first predetermined type of cells (i.e. a particle 18b) is detected (by detector 19), the screening actuator (26) generates a driving force (which is a flow disturbance that, when applied, defects the particle 18b) to push the first predetermined type of cells (i.e. particle 18b) via the communicating path (i.e. inlet of first branch 22a which corresponds to the outlet of measurement duct 16) between the first flow channel (i.e. measurement duct 16) and the second flow channel (i.e. first branch 22a) into the second flow channel (i.e. first branch 22a)  (see page 10 lines 15-26 which recites “[t]he co-operation of the two side passages and the fluidic structures they interconnect causes the flow through the measurement duct 16 to be transiently moved sideways back and forth upon pressurizing and depressurizing of the compression chamber 70b induced by the external actuator 26 in response to the signal raised by the detection means 19. This transient liquid displacement, having a component perpendicular to the normal flow in the duct, can be applied in deflecting particles having predetermined characteristics to separate them from the remaining particles in the mixture”); 
and other cells beside the first predetermined type continue to flow along the first flow channel (see page 11 lines 11-20 which recites “two types of particles can be distinguished, normal particles 18a and particles of interest 18b. Upon sensing the predetermined characteristic in a particle 18b in the measurement region 20, 
Regarding claim 7, Deshpande teaches a cell screening method for screening different cells (such as the particles 18a and particles 18b), wherein the cell screening method comprises: 
flowing a solution (which contains at least 2 types of particles) containing various types of cells in a flow channel (see page 16 lines 20-30 and Figure 10 which shows particle sorting system configured in a binary tree-like configuration of sorting modules wherein supply duct 52 contains a solutions containing at least 2 types of particles); 
detecting (using detector 19) types of the cells (such as particle 18b) in the solution flowing in the flow channel (i.e. measurement duct 16) (see page 11 lines 1-14 which recite “[a]t the measurement region 20, individual particles are inspected, using a suitable sensor 19, for a particular characteristic”); and 
pushing the cells in the solution flowing in the flow channel (i.e. the measurement duct 16) into an adjacent flow channel (i.e. first branch 22a) via a communicating path (i.e. inlet of first branch 22a) (see page 11 lines 11-20 which recites “[t]he flow disturbance deflects the particle 18b having the predetermined characteristic so that it flows down the first branch duct 22a rather than the second branch duct 22b”) according to a detection result of the types of the cells (wherein 
Regarding claim 8, teaches the cell screening method according to claim 7, wherein the cells (such as particle 18b) in the solution (flowing through measurement duct 16) are pushed (i.e. defected) into the adjacent flow channel (first branch duct 22a) via the communicating path (i.e. outlet of measurement duct 16) by generating bubbles (i.e. flow disturbances) (see page 11 lines 11-20 which recites “[t]he flow disturbance deflects the particle 18b having the predetermined characteristic so that it flows down the first branch duct 22a rather than the second branch duct 22b”).
Regarding claim 9, Deshpande teaches the cell screening method according to claim 7, wherein the cell screening method further comprises: driving the solution (which is a liquid containing particles suspended therein) to flow in the flow channel (i.e. measurement duct 16) (see page 1 lines 29-32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Deshpande as applied to claim 1 above, and in further view of Durack (USPGpub 2011/0003330). 
Regarding claim 4, Deshpande teaches the cell screening device of claim 1. 
Deshpande does not explicitly a cell screening device comprising: a collection unit, located at an end of the flow channels for collecting solutions and cells flowing to the end of the flow channels.
In the analogous art of providing microfluidic devices adapted for facilitating cytometry analysis of particles flowing therethrough, Durack teaches a cell screening device (referred to as a chip 700 in [0082] and illustrated in Figure 7) having a collection unit (referred to as one or more wells or chambers 714 in [0082]) located at an end of the flow channels for collecting solutions and cells flowing to the end of the flow channels (see Figure 7 and [0082] which recites “chip 700 may include one or more wells or chambers 714 for temporary or permanent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the collection unit (chamber 714 of Durack) into the cell screening particle sorting system 10 taught by Deshpande for the benefit of efficiently collecting solutions of sorted cell samples (see [0082] of Durack).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 


/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797